EX-3 AMENDED AND RESTATED GENERAL DISTRIBUTOR AGREEMENT This Amended and Restated General Distributor Agreement is by and among JACKSON NATIONAL LIFE INSURANCE COMPANY (JNL), a Michigan corporation, JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (JNLNY), a New York corporation (together, “COMPANY”), and JACKSON NATIONAL LIFE DISTRIBUTORS, LLC (JNLD), a Delaware limited liability company (the “Agreement”). Reference is made to the following agreements, which the parties now wish to combine, amend, and restate in their entirety: General Distributor Agreement between JNL and JNLD dated June 30, 1998 (Jackson National Separate Account-I); General Distributor Agreement between JNL and JNLD dated June 30, 1998 (Jackson National Separate Account III); General Distributor Agreement between JNL and JNLD dated August 2, 1999 (Jackson National Separate Account V); General Distributor Agreement between JNL and JNLD dated March 29, 2004 (Jackson National Separate Account IV); General Distributor Agreement between JNL and JNLD dated May 3, 2004 (Jackson National Separate Account IV); General Distributor Agreement between JNLNY and JNLD dated June 30, 1998 (JNLNY Separate Account I); General Distributor Agreement between JNLNY and JNLD dated December 29, 1999 (JNLNY Separate Account II); and General Distributor Agreement between JNLNY and JNLD dated March 29, 2004 (JNLNY Separate Account IV).This Agreement supercedes all prior agreements and understandings, both oral and written, among the parties with respect to the below subject matter, including the Amended and Restated General Distributor Agreement dated October 25, 2005. I COMPANY issues variable and fixed annuity contracts and variable universal life insurance policies (the “Variable Products”) through its separate accounts named in attached and incorporated Appendix A.JNLD agrees to distribute the Variable Products to Selling Broker Dealers (as defined in Section III) and insurance agencies for sale to the public and to provide sales services, subject to this Agreement’s terms and conditions.JNLD is registered as a broker-dealer under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and is a member of the National Association of Securities Dealers, Inc. (NASD). II COMPANY authorizes JNLD and JNLD agrees to serve, during the term of this Agreement, as the distributor of the Variable Products.JNLD will distribute the Variable Products to Selling Broker-Dealers and insurance agencies to sell, at a price to be set by COMPANY, to purchasers permitted to buy such Variable Products as specified in the applicable prospectus. III Company authorizes JNLD, subject to disapproval by COMPANY, to select broker-dealers (“Selling Broker Dealers”) to enter into separate written agreements (“Selling Agreements”) with Company and JNLD to participate as JNLD shall deem appropriate in the distribution of the Variable Products.Selling Broker Dealers must be registered under the 1934 Act and members of the NASD, and either licensed as an insurance agency or affiliated with an insurance agency, which insurance agency must also execute the Selling Agreement.The Selling Agreements shall be in a form acceptable to COMPANY.Each Selling Broker-Dealer and its registered representatives soliciting applications for Variable Products (“Representatives”) shall be duly and appropriately licensed, appointed by COMPANY, registered and otherwise qualified for the sale of Variable Products under the NASD rules and applicable federal and state securities and insurance laws.Each Selling Broker-Dealer shall be responsible for its Representatives continuing compliance with all applicable securities laws and regulations including, but not limited to, registration requirements, and with all applicable state laws. IV Each Selling Agreement shall provide as follows, in words or substance with respect to the training and supervision of Representatives and other persons associated with such Selling-Broker Dealer who are involved directly or indirectly in the offer or sale of Contracts: A. All such persons shall be subject to the control of such Selling-Broker Dealer with respect to such persons’ activities in connection with the sale of Variable Products.Such Selling-Broker Dealer shall be responsible for training and supervision of all such persons.JNLD and COMPANY shall not have responsibility for the training and supervision of any person associated with such Selling-Broker Dealer.JNLD shall require such Selling Broker-Dealer to agree to comply with COMPANY’s position regarding legal and ethical business standards for its producers and to engage in active and fair competition as required by all applicable laws, rules and regulations. B. Such Selling Broker-Dealer shall be required to assume full responsibility for continued compliance by itself and its associated persons (as defined in Section 3(a)(18) of the 1934 Act) with the NASD Conduct Rules (“NASD Rules”) and applicable federal and state securities and insurance laws.Such Selling-Broker Dealer shall be specifically charged with the responsibility of supervising its representatives’ compliance with all applicable suitability requirements under federal or state law or the regulations of the NASD.Such Selling Broker-Dealer shall be specifically charged with providing or arranging for adequate training to ensure that representatives have thorough knowledge of each Variable Product for sale and the ability to make appropriate product presentations and suitability determinations in compliance with applicable law.Such Selling Broker-Dealer and its representatives shall not recommend the purchase of a Variable Product to a prospective purchaser unless they have reasonable grounds to believe that such purchase is suitable for the prospective purchaser and is in accordance with applicable regulations of any regulatory authority, including the Securities and Exchange Commission (SEC) and the NASD. V The parties hereto recognize that any Representative selling Variable Products as contemplated by this Agreement shall be acting as an insurance agent of COMPANY.Such Representatives shall not be considered agents or employees of JNLD, unless any contract between JNLD and any such person specifically provides otherwise.Further, it is intended by the parties hereto that such Representatives have and shall continue to be considered to have a common law independent contractor relationship with COMPANY and not to be considered common law employees of COMPANY, unless any contract between COMPANY and any person selling the Variable Products specifically provides otherwise. VI JNLD shall be fully responsible for carrying out all compliance and supervisory obligations in connection with the distribution of the Variable Products, as required by NASD Rules, and by federal and any applicable state laws.JNLD shall assume full responsibility for training and oversight of its representatives engaged directly or indirectly in the distribution of the Variable Products to Selling Broker-Dealers, and shall have the authority to require that disciplinary action be taken with respect to its representatives.JNLD agrees to comply with COMPANY’s position regarding legal and ethical business standards and to engage in active and fair competition as required by all applicable laws, rules and regulations. VII COMPANY and JNLD each agree to carry out its activities and obligations under this Agreement in continuous compliance with the federal and state laws and regulations, including those governing securities and insurance related activities or transactions, as applicable.Each shall notify the other parties immediately in writing if it fails to comply with any applicable law or regulation. VIII COMPANY reserves the right to review and accept or reject all applications for Variable Products.All applications forwarded to COMPANY shall be approved by an appropriate registered principal of the submitting Selling-Broker Dealer in accordance with all applicable rules and regulations, including but not limited to those regarding suitability.All premium payments for such Variable Products shall be sent promptly to the office designated for such by COMPANY. IX COMPANY shall furnish JNLD with copies of such information, financial statements and other documents requested by JNLD for use in connection with the distribution of the Variable Products, as may be deemed reasonable by COMPANY.COMPANY shall provide to JNLD such number of copies of the currently effective prospectuses and any supplements, as JNLD and COMPANY shall agree upon from time to time.COMPANY reserves the right to require the recall of any material approved by it at any time for any reason, and JNLD shall promptly comply, and use its best efforts to cause all Selling Broker-Dealers to promptly comply. X JNLD is not authorized to give any information, make any representations, or authorize anyone else to give any information or make any representation concerning COMPANY or the separate accounts, other than as contained in the current SEC-filed registration statement or such sales literature as may be authorized by COMPANY. XI COMPANY, as agent for JNLD, shall confirm to each applicant for and purchaser of a Variable Product acceptance of Premiums and such other transactions as are required by Rule 10b-10 under the 1934 Act, including administrative interpretations thereunder. COMPANY shall maintain and preserve such books and records with respect to such confirmations in conformity with the requirements of Rules 17a-3 and 17a-4 under the 1934 Act to the extent such requirements apply.
